DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 15, 18, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2016/0257303 A1) and Singh (US 2019/0001757 A1).
For claims 12 and 28, Lavoie discloses a method for ascertaining a dynamic tire circumference of a transportation vehicle, the method comprising the following steps: receiving a first signal representing a yaw rate of the transportation vehicle (Para. 0030, 0031-0033, 0036, 0057, where yaw rate of the vehicle is measured), 
a second signal representing a wheel speed of a wheel of the transportation vehicle (Para. 0026, 0034, 0055, where wheel speed of the wheels are monitored), 
a third signal representing a steering angle of the transportation vehicle (Para. 0025, 0036, 0041, 0052-0054, where steering angle data is being measured and monitored), and 
a fourth signal representing a dynamic track width of the transportation vehicle (Para. 0033, 0053, where vehicle track width data is used for the determination); and ascertaining and using a first output signal in a control unit of the transportation vehicle (Para. 0004, 0005, 0030, where the result from the determination is used by the vehicle control unit for controlling the maneuvers of the vehicle).
Lavoie does not specifically disclose ascertaining a first output signal of a first Kalman filter that represents the dynamic tire circumference of the wheel, using the first signal, the second signal, the third signal, and the fourth signal as input signals for the first Kalman filter. However, it would have been obvious for one of ordinary skill in the art in accordance with KSR to process the taught elements and parameters for determining the circumference of the tire with well known Kalman filters method and techniques to yield predictable results given by the advantages of data with filtering using such filters. Even so, Singh in the same field of the art discloses vehicle and tire related data to ascertain the estimation of rolling radius of tires describe data being processed by Kalman filters (Abstract, para. 0006, 0034, 0051). Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to use any known types and method relate to Kalman filter, taught by Singh to process data with predictable results as discussed above.

For claim 15, Lavoie discloses the method as recited in claim 12, wherein the dynamic track width is a predefined estimated value of the dynamic track width (Para. 0033, 0035, 0053, 0055).

For claim 18, Lavoie, as modified, discloses the method as recited in claim 12, wherein a fifth signal representing a piece of position information of a satellite-based locating system of the transportation vehicle is additionally fed as an input signal into the first Kalman filter and used in ascertaining the dynamic tire circumference (Para. 0030, 0041, 0042, where GPS data are used for the estimation). It would have been obvious for one ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie for the same rationale above.

For claims 21-23, Lavoie, as modified, discloses the method as recited in claim 12, wherein the ascertainment of the dynamic tire circumference and/or of the dynamic track width is carried out at a longitudinal speed of the transportation vehicle that maybe greater than a threshold speed (Para. 0038, 0041, 0052, 0054), but does not explicitly disclose the speed of the vehicle is of 1 km/h to 200 km/h, 3 km/h to 150 km/h, or 5 km/h to 130 km/h. However, it would have been obvious for one of ordinary skill in the art the teaching of Lavoie that the vehicle is being driven and not being stationary while the parameters are being collected to estimate the tire data implies that the vehicle is at least moving with a longitudinal speed that is greater than at least the 1, 3, or 5 km/h, which are in a very low speed and within most normal driving or within legal speed limits, which are commonly known to be less than 130, 150, or 200 km/h, is disclosing the speed of the vehicle while the tire circumference ascertainment is within the range or 1 km/h to 200 km/h, 3 km/h to 150 km/h, or 5 km/h to 130 km/h. It is noted that these speed ranges are merely arbitrary, based on the original specification of the invention and there is no significant reason why these ranges have to be used.

For claim 24, Lavoie, as modified, discloses the method as recited in claim 12, wherein the first output signal of the first Kalman filter is used in a driver assistance system of the transportation vehicle (Para. 0041, 0049-0051).

For claim 25, Lavoie, as modified, discloses the method as recited in claim 12, wherein the first output signal of the first Kalman filter is used in a driver assistance system of the transportation vehicle in a maneuvering system of the transportation vehicle (Para. 0041, 0049-0051).

For claim 26, Lavoie, as modified, discloses the method as recited in claim 12, wherein the first output signal of the first Kalman filter is used in a driver assistance system of the transportation vehicle in a parking assistance system of the transportation vehicle (Para. 0041, 0049-0051).

For claim 27, Lavoie, as modified, discloses the method as recited in claim 12, wherein a plurality of second signals representing a plurality of wheel speeds of a plurality of wheels of the transportation vehicle is incorporated into the first Kalman filter (Para. 0026, 0034, 0055, where a plurality of wheel speeds of a plurality of wheels of the vehicle are being measured and used for the estimations).

Claim(s) 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2016/0257303 A1) and Singh (US 2019/0001757 A1) as applied to claim 12 above, and further in view of Karlsson et al. (US 2011/0066322 A1).
For claim 13,  Lavoie, as modified, discloses the method as recited in claim 12, but does not specifically disclose wherein the first Kalman filter is a filter that includes a state space model for computing the dynamic tire circumference. Karlsson in the same field of the art discloses the use of Kalman filter that includes a state space model (Para. ). It would have been obvious for one ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to include a known state space model associate with the known Kalman filter, taught by Karlsson to compute the dynamic tire circumference with predictable results having applying the Kalman filter and state space model.

For claim 14, Lavoie, as modified, discloses the method as recited in claim 13, also discloses wherein the first Kalman filter is an extended Kalman (EKF) filter or an unscented Kalman (UKF) filter (Karlsson: para. 0048, 0097) for the same rationale above.

For claim 19, Lavoie, as modified, discloses the method as recited in claim 12, but does not specifically disclose wherein the first output signal of the first Kalman filter (K1) is updated or not updated as a function of predefined criteria. Karlsson in the same field of the art discloses the output signal of the Kalman filter is updated or not updated as a function of predefined criteria (Para. 0131, 0154, 0155, where the determination for updating the output signal of the Kalman filter is based on set conditions). It would have been obvious for one ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to update or not update the output signal of the Kalman filter based on predefined criteria, taught by Karlsson to improve the accuracy of the ascertained data by selectively update the data based on criteria. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2016/0257303 A1) and Singh (US 2019/0001757 A1) as applied to claim 12 above, and further in view of Wulf (US 2021/024008 A1).
For claim 20, Lavoie, as modified, discloses the method as recited in claim 12, but does not specifically disclose wherein a second output signal representing a quality of the first output signal of the first Kalman filter is output by the first Kalman filter. Wulf in the same field of the art discloses quality values relate to the Kalman filter processed data (Para. 0020, 0033, 0035, 0037, 0065). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Lavoie to output a quality value of the output of the first Kalman filter, taught by Wulf to improve the qualities of the data processed.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 16, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim including all of the limitations of the base claim and any intervening claims as a whole and specifically the second Kalman filter is a filter that includes a state space model for computing the dynamic track width.

Claim 17 depends on claim 16, requiring all the depended limitations/features would also be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2009/0125181 A1) Luke et al. discloses a parking assist system estimating the tire circumference of the wheels and performing parking assist maneuvers.
(US 2009/0326733 A1) Abele et al. discloses a system for determining an updated wheel circumference of the wheels of vehicles.
(US 2010/0114354 A1) Lee discloses a method for estimating the diameter of wheels using state-space mode in Kalman filters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661